PER CURIAM:
Class representative Deborah Colbeth appeals from a judgment entered on Judge Coffrin’s order granting summary judgment in a case seeking retroactive payment of food stamp benefits. 554 F.Supp. 539 (D.Vt.1982). The district court concluded Colbeth’s claim was barred by the eleventh amendment, which prohibits an action in federal court seeking retrospective relief against a State. We find appellants’ claims of error to be without merit, and affirm the judgment for the reasons stated in Judge Coffrin’s opinion.